Citation Nr: 1033152	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement to VA benefits.  





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel









INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The claim has been before the Board 
on a previous occasion, and was remanded in March 2009 for 
further development.  All actions required by this remand have 
been accomplished.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The appellant served in the Philippine military during the Second 
World War; there is no indication provided by official service 
department records that the appellant ever had service in a 
component of the Armed Forces of the United States, to include 
any service in the Philippine Commonwealth Scouts or Recognized 
Guerilla Forces, and thus there is no legal entitlement to VA 
benefits.   



CONCLUSION OF LAW

There is no legal entitlement to VA benefits, as the appellant 
does not meet the legal definition of a "veteran" for the 
purposes of basic entitlement to VA benefits.  38 U.S.C.A 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d), 3.9, 3.40, 3.203 
(2009); Selley v. Brown, 6 Vet. App. 196, 198 (1994) .  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)-Matter of 
Law

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  Inasmuch as the Board has found that the law, 
and not the evidence, is dispositive in this case, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
service department cannot verify that the appellant was ever a 
member of the Armed Forces of the United States, to include 
service in the Philippine Commonwealth Scouts or Recognized 
Guerilla Forces, and the appellant has not provided any service 
department verification which would contradict this 
determination.  As such, there is no way in which the appellant 
could ever be legally entitled to VA benefits.  As the current 
denial rests on a legal basis (as opposed to factual), no VCAA 
notice is required, although a letter, dated in September 2006, 
did inform the appellant about the basic legal requirements for 
eligibility to VA benefits.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of entitlement 
under the law). 

Legal Criteria-Veteran Status (Philippine Service)

A "veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any 
Veteran who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945, 
and June 30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer (only 
if the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946) is included for compensation 
benefits, but not for pension or burial benefits.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 (a) 
and (d).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions:  (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.

Analysis

The appellant contends that he has met the requirements for basic 
entitlement to VA benefits based on service in the military of 
the Philippines.  A 2006 administrative decision informed the 
appellant that his service, in the military of the Philippines 
during the Second World War, is not sufficient to qualify for 
basic legal entitlement to VA benefits. Indeed, as a matter of 
law, the Board must deny the appellant's claim for legal 
entitlement to VA benefits.  

The National Personnel Records Center (NPRC) was contacted in 
connection with this claim, and a letter dated in March 2010 
states that the appellant did not have any recognized service in 
the Philippine Commonwealth Army, to include the Recognized 
Guerillas.  In essence, the NPRC stated that the service 
department (Army) could not confirm that the appellant had any 
service which would qualify as service in the Armed Forces of the 
United States.  

VA is bound by service department determinations regarding what 
constitutes service in the Armed Forces of the United States.  
Indeed, although an appellant may submit proof of his service in 
the Armed Forces directly to VA (i.e. it does not need to come 
from the service department directly), the submitted 
documentation must be issued by the service department in order 
to verify active service.  See 38 C.F.R. § 3.203.   

The appellant has submitted a copy of his service records from 
the military of the Philippines.  Unfortunately, there is no 
official U.S. service department documentation of Philippine 
service which would qualify as service in the U.S. Armed Forces, 
and the NPRC determination expressly states that the appellant 
has no recognized service.  As this is the case, the Board fully 
recognizes the service that the appellant gave his nation, the 
Republic of the Philippines, during World War II.  The Board 
cannot, however, recognize the appellant as ever having served in 
a unit which would be part of the Armed Forces of the United 
States, and thus cannot extend VA benefits to him.  Indeed, as 
this most basic element of a claim for entitlement to VA benefits 
has not been met, the Board must conclude that there is no legal 
entitlement to benefits, and the claim is denied.  


ORDER

Basic legal entitlement to VA benefits is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


